Citation Nr: 0303650	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  02-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder, prior to August 
28, 2000.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling from August 28, 2000.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 until February 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a November 1994 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Portland, Oregon, issued pursuant to a claim for 
increased benefits received on November 19, 1993.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  Prior to April 17, 1997, the veteran's service-connected 
PTSD was productive of subjective complaints of social 
isolation, sleep disturbance, increased startle response, 
nightmares, intrusive thoughts and feelings of anger, 
assessed as productive of moderate social and industrial 
impairment.

3.  During the rating period from April 17, 1997 to June 29, 
1999, the veteran's service-connected PTSD was productive of 
subjective complaints of sleep disturbance, nightmares, 
flashbacks, anxiety, anger management problems, isolation, 
suicidal ideation and a loss of interest in pleasurable 
activities, assessed as productive of moderate to severe 
social and industrial impairment.

4.  From June 29, 1999, the veteran's service-connected PTSD 
has been shown to be manifest by chronic suicidal and 
homicidal ideation, productive of severe social, and moderate 
to severe industrial, impairment.  

5.  The schedular criteria for rating PTSD, in effect prior 
to, and from, November 7, 1996, are equally favorable to the 
veteran.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent for PTSD have not been met at any time during the 
rating period prior to April 17, 1997.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (as in 
effect prior to, and from, November 7, 1996).

2.  The schedular criteria for an increased evaluation of 70 
percent for PTSD have been met for the rating period from 
April 17, 1997 to June 29, 1999.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (as in effect 
prior to, and from, November 7, 1996).

3.  From June 29, 1999, the schedular criteria for an 
increased evaluation of 100 percent for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (as in effect prior to, and from, November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

The veteran was initially awarded service connection for PTSD 
in a May 1989 rating decision.  He was assigned a 30 percent 
evaluation, effective June 1987.  The veteran did not appeal 
that determination.  The 30 percent rating for PTSD was 
confirmed and continued by a rating decision in September 
1992.

By a claim received on November 19, 1993, the veteran 
requested that his disability evaluation be increased.  That 
request was considered and denied by the RO in the November 
1994 rating decision on appeal.  

By rating decision in June 1997, the veteran's disability 
evaluation was increased to 50 percent disabling, effective 
November 19, 1993, the date of the increased rating claim.  
Subsequently, a January 2001 rating decision assigned an 
increased rating of 70 percent for PTSD, effective August 28, 
2000.  

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the 
issues on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statements of the case apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Moreover, the most recent supplemental statement of the case, 
issued in June 2002, apprised the veteran of the information 
and evidence needed to substantiate the claim, as well as 
VA's development assistance.  Based on the above, the Board 
finds that the requirements under the VCAA with respect to 
the duty to notify have been satisfied in this case and that 
no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination, which includes a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The claims file 
contains VA examination reports, VA outpatient treatment 
records and private treatment reports.  Also associated with 
the claims file is a transcript of the veteran's April 1995 
personal hearing before the RO.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Disability evaluations-in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria for rating mental disorders: 
earlier law

Effective November 7, 1996, VA's Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to rating mental disorders, 
including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) 
[codified at 38 C.F.R. § 4.130].  Before November 7, 1996, 
the VA Rating Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

70%  Ability to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50%  Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

38 C.F.R. § 4.130, Diagnostic Code 9411 (effective prior to 
November 7, 1996).

Specific schedular criteria for rating mental disorders: 
present law

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective from November 7, 1996).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (effective from 
November 7, 1996).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), for rating purposes].



Factual background

The veteran was examined by VA in June 1994.  He presented 
with complaints of social isolation, sleep disturbance, 
increased startle response, nightmares, intrusive thoughts 
and feelings of anger.  He was employed as a veterans' center 
counselor.  Socially, he was married to his third wife.  Two 
children from a previous marriage also lived in the home.  
The veteran reported frequent arguments with family members 
and stated that he often isolated himself from them.  The 
veteran stated that he had only one friend in the area.  He 
had feelings of apathy toward life in general and felt 
estrangement from those around him.  The veteran reported an 
avoidance of things that reminded him of Vietnam, especially 
helicopters.  

The examiner noted chronic tension and it was noted that at 
times the veteran became very emotional and tearful.  The 
veteran had no impairments in cognitive functioning and his 
intellect was good.  Insight was also good, and there was no 
impairment of judgment.  The veteran could function at his 
job but had limited stress tolerance and at times became 
emotionally drained due to his work.  The veteran was deemed 
to be moderately impaired, both industrially and socially.  

A Social Industrial Survey conducted in June 1994 noted that 
the veteran spent his leisure time playing golf, fishing, 
watching television and reading.  He and his family went on 
camping trips about twice a year, though he would isolate 
himself during such trips.  The veteran stated that he slept 
about 4 hours per night.  He also reported increased 
isolation and startle response.  The veteran voiced concern 
over losing his job, but expressed no specific basis for such 
concerns.  He appeared to have satisfactory relationships 
with both co-workers and supervisors.  Following the survey, 
the interviewer concluded that the veteran did not appear 
further impacted vocationally due to his PTSD than he had in 
the past.  

The veteran testified at a personal hearing before the RO in 
April 1995.  The veteran reported that, following a day at 
work, he would return home and immediately proceed to his own 
room, where he would remain until it was time to retire to 
bed.  He stated that he would remain as isolated as possible 
to avoid yelling at his children.  

The veteran also testified that his work as a veteran's 
counselor exacerbated his symptomatology, as he would listen 
to other combat veterans recount their memories.  

Regarding his PTSD symptomatology, the veteran stated that he 
would attempt to sleep between approximately midnight or 1 
A.M. until 5.30 A.M. or 6 A.M., and that he would wake up 4 
to 5 times during that time frame.  He stated that he 
experienced nightmares 3 to 4 times weekly.  He kept an 
unloaded gun under his bed.  Although he did not take 
medications, the veteran reported that several physicians 
recommended drugs for his condition.  

The veteran further stated that he checked the doors and 
windows before going to sleep and again upon waking up from 
nightmares.  He also reported that his anxiety was at a very 
high level.  He further noted flashbacks.  When asked if he 
had ever lost time from work due to PTSD, the veteran 
responded that he had not.  

The veteran underwent another VA Social Industrial Survey in 
April 1997.  At that time, the veteran stated that the 
closest people to him in his life were his younger half-
brother and his Vietnam veteran's counselor.  He reported a 
lack of closeness with his stepdaughters, stating that 
children agitated him.  He further remarked that he rarely 
talked with his wife and that he felt emotionally shut down.  
The veteran stated that he felt hopeless, helpless and angry.  
He became tearful at that time.

The veteran reported that he previously had enjoyed hunting 
and fishing, but that he had not engaged in those activities 
in 3 years.  He played golf about once per month but noted 
that he was doing more work at home, significantly decreasing 
his leisure time.  He did not socialize with his family.  

Other symptomatology reported in April 1997 included sleep 
difficulties, nightmares, hypervigilance, intrusive thoughts, 
startle response, loss of concentration and difficulty with 
short-term memory.  He stated that his sleeping problems and 
intrusive thoughts had both increased in frequency.  He also 
noted having trouble with crowds, stating that he would get 
anxious and panicky.  He stated that he realized suicide was 
not an option, yet he described crossing a bridge every week 
and thinking of driving off the road.  

Occupationally, the veteran stated that he felt much anger 
toward other professionals that were not performing their 
jobs.  

Following the survey, it was concluded that the veteran was 
moderately to severely socially impaired and that he was 
moderately to severely industrially impaired.  

The veteran was next examined by VA in May 1997.  Throughout 
the interview the veteran maintained a tense, sullen and 
hypervigilant demeanor.  He became tearful when discussing 
Vietnam experiences.  The veteran had little contact with 
people outside of work and he preferred to be socially 
isolated.  He had given up enjoyable activities except for a 
round of golf once a month.  He suffered nightmares 3 to 4 
times per week and often slept as few as 2 to 3 hours a 
night.  The veteran often walked the perimeter of his 
property.  He suffered daily intrusive thoughts and had a 
poignant sense of survivor guilt.  He related concentration 
problems, significant hypervigilance and exaggerated startle 
response.  

Objectively, cognitive functioning appeared grossly intact.  
He had no difficulty recalling relevant personal detail.  
Auditory comprehension appeared intact.  Spontaneous speech 
was fluent with intact syntax and grammar.  There was no 
evidence of psychosis.  His thoughts were clear, logical and 
sequential.  Thought content was sometimes nihilistic but he 
denied suicidal intention or plan.  

The veteran was again examined by VA in June 1999.  He stated 
that he only slept 4 to 5 hours per night.  He also 
complained of intrusive memories, nightmares, flashbacks, 
isolation, exaggerated startle response and hypervigilance.  
The veteran further reported that he had a problem with 
authority.  He stated that he angered easily and was not 
getting along with his wife.  He was also upset about having 
to continue to work one-on-one with Vietnam veterans, as such 
work worsened his own symptomatology.  

Socially, the veteran had only one close friend.  He would 
play golf once weekly and planned to learn sun dancing to 
cope with his problems.  He admitted to road rage problems 
and contemplated killing a passing motorist on his way to the 
appointment.  He further admitted to recurring difficulties 
with suicidal and homicidal ideation without a specific plan.  

Objectively, speech was clear, coherent and goal-directed.  
His affect was mildly labile.  There was no evidence of 
hallucinations, delusions or of significant cognitive 
impairment.  His symptomatology was found to be within the 
moderate to severe range.  The VA examiner found him to be 
only mildly industrially impaired, given that he was 
successful in maintaining stable employment.  His social 
problems were found to be severe.  He also was noted to have 
ongoing difficulties with homicidal ideation and thoughts of 
harming others.  The examiner did not believe that the 
veteran's symptomatology would significantly improve in the 
future.  A GAF score of 50-51 was assigned and noted to be 
representative of moderate to severe symptoms of PTSD and 
depression.

The veteran was most recently examined by VA in October 2000.  
His complaints at that time included increased sleep 
disturbance, anger difficulties, a tendency to isolate and a 
lack of interest in pleasurable activities.  He reported that 
he was only sleeping 2 to 4 hours nightly.  He further 
reported that his nightmares were becoming more frequent.  
The veteran stated that he was taking more time off from work 
due to his symptoms.  He also reported that he was having 
more difficulty with anxiety.  He reported flashbacks as 
well.  

Regarding his relations with others, the veteran explained 
that he was getting angrier at little things at the office.  
He stated that he did not associate with co-workers and only 
spoke to them regarding clinical business.  He reported that 
he was spending increasingly less time with his family.  To 
keep busy he would watch television and read.  He stated that 
he had lost interest in sex and was intimate with his wife no 
more than once every 3 months.  

Objectively, the veteran was oriented to time, place and 
person.  He speech was clear, coherent and goal directed.  He 
displayed poor eye contact.  He admitted to chronic suicidal 
ideation with a specific plan, namely driving over a bridge.  
He also suffered from chronic homicidal ideation.  He stated 
that he had homicidal thoughts at work, while driving and in 
stores.  The veteran did not display significant cognitive 
deficits.  His affect was labile, becoming tearful on a 
number of occasions during the evaluation.  The examiner 
found that the veteran's symptoms had increased 
significantly.  His PTSD and its secondary symptoms of 
depression were both in the severe range.  The veteran's 
social and emotional impairment was found to be severe, and 
his industrial impairment was moderate to severe.  He was 
assessed a GAF score of 41-45.

Analysis

I.  Entitlement to a disability evaluation in excess of 50 
percent prior to August 28, 2000.

The veteran's claim for an increased rating for his service- 
connected PTSD was received on November 19, 1993.  As such, 
the rating period for consideration on appeal is from 
November 19, 1992, one year prior to the date of receipt of 
the reopened increased rating claims. See 38 C.F.R. § 
3.400(o)(2).  All evidence from that date forward has been 
considered in the determination of this appeal. 

Prior to August 28, 2000, the veteran's PTSD is rated as 50 
percent disabling.  The Board has reviewed the evidence of 
record and finds that, beginning April 17, 1997, assignment 
of a 70 percent disability evaluation, but no higher, is 
justified and that beginning June 29, 1999, a 100 percent 
rating is warranted.  Prior to April 17, 1997, the currently 
assigned 50 percent rating appropriately reflects the 
veteran's disability picture and no increase is justified.  
The reasons and bases underlying these conclusions are 
detailed below.  

In determining that the evidence is consistent with the 
currently assigned 50 percent evaluation prior to April 17, 
1997, the Board has considered the old criteria for mental 
disorders, and, from November 7, 1996, has also contemplated 
the revised Code.  

Prior to April 17, 1997, the evidence does indicate 
difficulty in the area of social relationships.  For example, 
the veteran frequently argued with his family, and he spent 
much of his time in isolation from them.  Moreover, the 
veteran had only one friend in the area.  While acknowledging 
such deficits in socialization, the evidence does not 
establish severe social impairment prior to April 1997.  In 
so finding, the Board relies upon the conclusions of the VA 
examiner in June 1994, who deemed the veteran to be only 
moderately impaired, both industrially and socially.  Such 
conclusion was reached after review of the claims file and 
following interaction and observation of the veteran.  

Assignment of a 70 percent disability evaluation under the 
old criteria for the veteran's PTSD is also inappropriate 
because the veteran's ability to obtain or retain employment 
was not shown to be severely impaired.  Indeed, a June 1994 
Social Industrial Survey indicated that the veteran, while 
concerned about losing his job, could cite no specific 
reasons for such concern.  The interviewer noted that the 
veteran appeared to have satisfactory relationships with both 
co-workers and supervisors.  Following the survey, the 
interviewer concluded that the veteran did not appear further 
impacted vocationally due to his PTSD than he had in the 
past.  

Thus, for all of the foregoing reasons, the Board finds that 
there is no basis for assignment of the next-higher 70 
percent evaluation under the old criteria for mental 
disorders prior to April 17, 1997.  In so deciding, the Board 
notes that the symptomatology demonstrated in the record has 
been adequately accounted for in the presently assigned 50 
percent rating for that period in time.  

The Board has also considered the revised criteria of 
38 C.F.R. § 4.130, beginning with its effective date of 
November 7, 1996.  

The first evidence of record following the November 7, 1996, 
effective date of the revised mental disorders criteria is a 
Social Industrial Survey evaluation conducted on April 17, 
1997.  That survey revealed that the veteran felt a lack of 
closeness with his stepdaughters, stating that children 
agitated him.  He further remarked that he rarely talked with 
his wife and that he felt emotionally shut down.  The veteran 
stated that he felt hopeless, helpless and angry.  He became 
tearful at that time.  The veteran also discussed suicidal 
ideology, and he stated that he drove over a bridge each 
week, and that he always thought of driving off the road.  
Occupationally, the veteran stated that he felt much anger 
toward other professionals that were not performing their 
jobs.  The interviewer concluded that the veteran was 
moderately to severely socially impaired and that he was 
moderately to severely industrially impaired.  

The Board finds that the Social Industrial Survey evaluation 
on April 17, 1997, described above, serves as a basis for the 
next-higher 70 percent disability rating, under both the old 
and new criteria.  The veteran's statements to the effect 
that he rarely spoke with his own wife demonstrate severe 
impairment in establishing and maintaining effective or 
favorable relationships with people, an integral element 
among the criteria for a 70 percent evaluation under the old 
version of the Code.  Moreover, the veteran's suicidal 
ideation is consistent with a 70 percent evaluation under the 
revised version of the Code for mental disorders.  His 
inability to establish and maintain effective relationships 
is also consistent with a 70 percent rating under the revised 
criteria.  The Board acknowledges that the veteran did not 
have symptoms such as speech deficits or impaired impulse 
control, spatial disorientation or neglect of personal 
appearance or hygiene, but notes that it is not expected that 
every single symptom be exhibited.  See 38 C.F.R. § 4.21.  
Therefore, for the reasons stated above, the Board finds that 
the veteran's overall disability picture is more accurately 
reflected by a 70 percent rating than by the presently 
assigned 50 percent evaluation beginning April 17, 1997.  

The April 17, 1997, Social Industrial Survey evaluation does 
not, however, justify a 100 percent evaluation.  The evidence 
gleaned from that evaluation does not reveal that the veteran 
is in virtual isolation in the community, or that he suffers 
from totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, as would be required to warrant a 100 percent 
rating under the old version of the Code.  The evidence 
further fails to reveal a profound retreat from mature 
behavior, or a demonstrable inability to obtain or retain 
employment, other pertinent criteria for a 100 percent rating 
under the old version of the Code for mental disorders.  

The April 17, 1997, Social Industrial Survey evaluation also 
fails to reveal total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name, as 
would justify a 100 percent rating under the revised Code 
criteria.  

Following the April 17, 1997, Social Industrial Survey 
evaluation, the veteran received a VA psychological 
evaluation in May 1997.  The information gleaned at that time 
was substantially unchanged from that revealed in April 1997, 
and hence, for the above-stated reasons, does not warrant a 
100 percent rating under either the old or new versions of 
the Code for mental disorders.  However, an increase to a 100 
percent evaluation is warranted based on the veteran's 
subsequent VA examination, conducted on June 29, 1999.

The June 29, 1999, VA examination revealed recurring 
difficulties with suicidal and homicidal ideation.  The 
veteran admitted to road rage problems and stated that he had 
contemplated killing a passing motorist on his way to the 
appointment.  Such ideation constitutes grossly inappropriate 
behavior and renders the veteran as a persistent danger of 
hurting himself or others, justifying a 100 percent 
disability evaluation under the new version of the Code.  

II.  Entitlement to a disability evaluation in excess of 70 
percent beginning August 28, 2000, for post-traumatic stress 
syndrome (PTSD).

As noted above, the June 29, 1999, VA examination revealed 
recurrent suicidal and homicidal ideation, warranting a 100 
percent rating.  Subsequent evidence further supports the 
continuation of a 100 percent evaluation.  Specifically, the 
veteran's most recent VA examination in October 2000 he again 
admitted to chronic suicidal ideation with a specific plan, 
namely driving over a bridge.  He also suffered from chronic 
homicidal ideation.  He stated that he had homicidal thoughts 
at work, while driving and in stores.  Additionally, the 
October 2000 VA examination contained a GAF assessment of 41-
45, which is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
Finally, that examination report noted that the veteran was 
missing increasingly more days of work due to his PTSD 
symptomatology.  Again, many of the individual criteria 
listed under a 100 percent rating for mental disorders in the 
revised version of the Code are not in evidence here, but it 
is not expected that every single symptom be exhibited.  See 
38 C.F.R. § 4.21.  Rather, the gravity of the veteran's 
existing symptoms warrants a 100 percent evaluation.  
Moreover, such a conclusion is consistent with application of 
the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In conclusion, the evidence prior to April 17, 1997, fails to 
justify a rating in excess of the presently assigned 50 
percent evaluation for that portion of the rating period.  
Beginning April 17, 1997, a 70 percent evaluation, but no 
higher, is warranted.  A further increase to 100 percent is 
subsequently warranted beginning June 29, 1999.  

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Prior to April 17, 1997, a rating in excess of 50 percent is 
denied.

Beginning April 17, 1997, a 70 percent rating is granted.

Beginning June 29, 1999, a 100 percent rating is granted.



	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

